DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and 01/05/2021 was filed after the mailing date of the Application on 09/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strei et al. (US 2016/0290882) and in view of Takatsuki et al. (EP 2793010 A2).
With regards to claim 1: 
Strei et al. discloses (refer to Fig.1-6) a pressure capsule/header assembly (180) for a process fluid pressure transmitter (100), the assembly (180) comprising:
an isolator plug (190) having an isolation diaphragm (154) at a first end thereof and a second end spaced from the first end, the isolator plug having a fill fluid passageway (181) fluidically coupling the first end to the second end (see [0023] and Fig. 4); 

a biaxial support ring (228) disposed about an outer surface of the header (222) (see [0029] and Fig. 6), 
wherein the header (182, 222) is welded to the isolator plug (190) at a weld (187) (see [0024] and Fig. 4).
Strei et al. does not disclose biaxial support ring and the header defining a tapered interference interface therebetween; and 
and the biaxial support ring is welded to the isolator plug at a location that is spaced from the second end of the header.

    PNG
    media_image1.png
    986
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1078
    886
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1136
    791
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    961
    798
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1071
    878
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    761
    854
    media_image6.png
    Greyscale


	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1.
With regards to claim 2: 
Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, wherein the tapered interference interface is configured to generate a self-locking interface (the biaxial ring prevent the header (4) and the isolator plug (5) from moving away from each other by pinching the shoulder portion (4d) of the swelling portion of the header (4) with the tapered portion (22a) of the biaxial ring (22)).
With regards to claim 3:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, except wherein the tapered interference interface has a taper of 0.25 inches in a radial direction per 12 inches in an axial direction. It would have been an obvious matter of design choice to modify the modified assembly of Strei et al. to have the tapered interference interface has a taper of 0.25 inches in a radial direction per 12 inches in an axial direction for a particular design wherein this size is fit best, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


With regards to claim 4:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, except wherein the tapered interference interface is configured provides an interference between 0.0015 inches to 0.0024 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure capsule/header assembly of Strei et al. to have the tapered interference interface is configured provides an interference between 0.0015 inches to 0.0024 inches for application wherein this range of interference work best, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With regards to claim 5:
 	Strei et al., as modified, discloses (Takatsuki et al., [0022]) the pressure capsule/header assembly of claim 1, and wherein the biaxial weld ring (22) is configured to provide a die pocket (S) that isolates heat load from the header (4) when the biaxial support ring (22) is welded to the isolator plug (5).
With regards to claim 6:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 5, except wherein the die pocket has a depth greater than 0.12 inches. It would have been an obvious matter of design choice to modify the modified assembly of Strei et al. to have the die pocket has a depth greater than 0.12 inches for a particular design wherein this size is fit best, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With regards to claim 7:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, and wherein the biaxial weld ring has a material hardness that is different than a material hardness of the isolator plug (see Strei et al. [0028]-[0029] and Fig. 6, the support ring 228 formed of high strength alloy and the isolator plug may comprise 300 series Stainless Steel).
With regards to claim 8:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, and wherein the biaxial weld ring (22) includes an edge break (22c) configured to prevent material plowing during assembly.
With regards to claim 9:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 8, and wherein the edge break (22c) is a radius.
With regards to claim 10:
 	Strei et al., as modified, discloses (Strei et al. [0029] and Fig. 6) the pressure capsule/header assembly of claim 1, and wherein the biaxial weld ring (228) is configured to radially compress the header (222).
With regards to claims 11 and 12:
Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, and wherein the biaxial support ring (228) is formed of 17-4 PH and is heat treated to condition H1150 (these features are merely variations of Strei et al. (see [0029] wherein the support ring (228) formed of a high strength alloy).


With regards to claims 13-15:
 	Strei et al., as modified, discloses the pressure capsule/header assembly of claim 1, and wherein the header is constructed from 316L stainless steel, the isolator plug is formed of 316L stainless steel, wherein the isolator plug is formed of Alloy C-276. (these features are merely variations of Strei et al. (see claim 8: one of the pressure sensor subassembly and the plug is formed of 300 series Stainless Steel while other is formed of duplex Stainless Steel).
With regards to claim 16:
 	Strei et al., as modified, discloses (see Strei et al., Fig. 1-6) a process fluid pressure transmitter (100) comprising:
 	a process portion having a process fluid connector (102) configured to couple to a source of process fluid (104);
an isolator plug (109) threaded to the process portion, the isolator plug having an isolation diaphragm (154) at a first end thereof and a second end spaced from the first end, the isolator plug having a fill fluid disposed within a fill fluid passageway (181) that fluidically couples the first end to the second end;
 	a header (182, 222) having a first end configured to carry a pressure sensor (126) and a second end spaced from the first end, the header having at least one electrical interconnect extending from the first end to the second end;
 a biaxial support ring (228) disposed about an outer surface of the header, the biaxial support and header defining a tapered interference interface therebetween;
wherein the header is welded to the isolator plug at a first weld and the biaxial support ring is welded to the isolator plug at a location that is spaced from the second end of the header; and

With regards to claim 18:
Strei et al., as modified, discloses the process fluid pressure transmitter of claim 16, wherein the controller is operably coupled to the pressure sensor by measurement circuitry that electrically couples to the pressure sensor via the at least one electrical interconnect (see Strei et al., Fig. 2: the controller 122 is coupled to the pressure sensor 126 by measurement circuitry 124).
With regards to claim 19:
Strei et al., as modified, discloses the process fluid pressure transmitter of claim 16, and further comprising loop communication circuitry coupled to the controller and configured to communicate the process fluid pressure output in accordance with a process industry communication protocol (see Strei et al., [0016], Fig. 2: communication circuitry 114).
With regards to claim 20:
In making and/or using the modified device of Strei et al., one would necessary perform a method of manufacturing a pressure capsule/header assembly for a process fluid pressure transmitter, the method comprising:
providing a header carrying a pressure sensor, the header being formed of metal and having at least one interconnect passing therethrough; providing an isolator plug having an isolation diaphragm at a first end, the isolator plug having a second end spaced from the first end, the isolator diaphragm including a fill fluid passageway fluidically coupling the first end to the second end; welding the header to the isolator plug proximate the second end of the isolator 
placing the biaxial weld ring about the header to engage the tapered interference fit; and welding the biaxial weld ring to the isolator plug.
With regards to claim 21:
Strei et al., as modified, discloses the method of claim 20, wherein welding the header to the isolator plug seals the header to the isolator plug (see Strei et al., [0024] and Fig. 4: a thicker wall 186 of the isolator plug 190 surrounds the weld portion 187).
With regards to claim 22:
Strei et al., as modified, discloses the method of claim 20, wherein welding the biaxial weld ring to the isolator plug occurs proximate the second end of the isolator plug (see Takatsuki et al., Fig. 1B: the weld portion 15).
With regards to claim 23:
Strei et al., as modified, discloses the method of claim 20, and further comprising inspecting a degree of interference of the tapered interference fit after welding the biaxial weld ring to the isolator plug (see Takatsuki et al., [0020] and Fig. 1B: the inclined portion 22a of the biaxial ring 22).
With regards to claim 24:
Strei et al., as modified, discloses the method of claim 20, wherein inspecting the degree of interference includes measuring a standoff height between the biaxial weld ring and the isolator plug (see Takatsuki et al., [0022] and Fig. 1B: an air gap S formed between an inner surface of the inclined portion 22a and a peripheral edge portion 4c of the isolator plug 4).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strei et al. (US 2016/0290882) and Takatsuki et al. (EP 2793010 A2), as applied to claim 16, and further in view of Olson et al. (US 6,050,145).
With regards to claim 17:
Strei et al., as modified, discloses the process fluid pressure transmitter of claim 16 (see rejected claim 16 above).
Strei et al., as modified, does not disclose the biaxial weld ring has an externally threaded portion that is configured to be within a sensor body of the process fluid pressure transmitter.
Olson et al. discloses (refer to Fig. A below) a process fluid pressure transmitter (12) comprising a biaxial ring (62) wherein the ring has an externally threaded portion (19) that is configured to be within a sensor body of the process fluid pressure transmitter.

    PNG
    media_image7.png
    1068
    819
    media_image7.png
    Greyscale

Fig. A
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MINH Q LE/            Primary Examiner, Art Unit 3753